KEVIN G. CLARKSON
ATTORNEY GENERAL

Cheryl R. Brooking (Alaska Bar No. 9211069)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Ste. 200
Anchorage, AK 99501
Telephone: (907) 269-5162
Facsimile: (907) 276-3697
Email: cheryl.brooking@alaska.gov

Attorney for State of Alaska

                       UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 STATE OF ALASKA,                             )
 Department of Fish and Game,                 )
                                              )
       Plaintiffs,                            ) Case No.: 3:20-cv-00195-SLG
                                              )
 v.                                           )
                                              ) CERTIFICATE OF SERVICE
 The FEDERAL SUBSISTENCE BOARD;               )
 et al.,                                      )
                                              )
       Defendants.                            )

      I hereby certify a true and correct copy of Order Re Motions for Temporary
Restraining Orders and Preliminary Injunctions [Docket 10], and this Certificate of
Service were served via USPS Certified Mail and Email on the following:
      Deborah Simpson
      222 West 7th Avenue, Room 253, #9
      Anchorage, Alaska 99513
      Deborah.simpson@usdoj.gov

      Deborah Simpson is accepting service on behalf of all defendants (listed on page 2).

                                         /s/ Cheryl R. Brooking     8/18/2020
                                         Cheryl R. Brooking         Date
                                         Assistant Attorney General



        Case 3:20-cv-00195-SLG Document 12 Filed 08/18/20 Page 1 of 2
 The Federal Subsistence Board            Sonny Perdue III, U.S. Secretary of
 U.S. Fish and Wildlife Service           Agriculture
 1011 E. Tudor Road, Mail Stop 121        U.S. Department of Agriculture
 Anchorage, AK 99503                      1400 Independence Avenue, S.W.
                                          Washington, DC 20250
 David Schmid, Regional
 Supervisor                               Rhonda Pitka
 U.S. Forest Service                      Federal Subsistence Board
 Alaska Regional Office                   U.S. Fish and Wildlife Service
 PO Box 21628                             1011 E. Tudor Road, Mail stop 121
 Juneau, AK 99802-1628                    Anchorage, AK 99503

 Greg Siekaniec,                          Gene Peltola,
 Alaska Regional Director, U.S. FWS       Alaska Regional Director of BIA
 U.S. Fish & Wildlife Service             Alaska Region Regional Office
 Alaska Region                            Indian Affairs
 1011 East Tudor Road                     3601 C Street Suite 1200
 Anchorage, AK 99503                      Anchorage, AK 99503-5947

 Anthony Christianson, Chair               David Bernhardt,
 Federal Subsistence Board                 U.S. Secretary of the Interior
 U.S. Fish and Wildlife Service            Department of the Interior
 1011 E. Tudor Road, Mail Stop 121         1849 C Street, N.W.
 Anchorage, AK 99503                       Washington, DC 20240
 Chad Padgett, State Director BLM
                                           Bryan Schroder
 Alaska State Office BLM
                                           United States Attorney, District of
 222 W 7th Avenue #13
                                           Alaska
 Anchorage, AK 99513
                                           222 West 7th Avenue, Room 253, #9
                                           Anchorage, AK 99513
 Charlie Brower
 Federal Subsistence Board
 U.S. Fish and Wildlife Service            William P Barr,
 1011 E. Tudor Road, Mail Stop 121         United States Attorney General
 Anchorage, AK 99503                       U.S. Department of Justice
                                           950 Pennsylvania Avenue, NW
                                           Washington, DC 20530-0001
 Don Striker,
 Alaska Regional Supervisor NPS
 National Park Service,
 Alaska Regional Office
 240 West 5th Avenue, Suite 114
 Anchorage, AK 99501


ADF&G v. Federal Subsistence Board                  Case No.: 3:20-cv-00195-SLG
Certificate of Service                                                Page 2 of 2
        Case 3:20-cv-00195-SLG Document 12 Filed 08/18/20 Page 2 of 2
